Judgment, Supreme Court, Bronx County (Robert G. Seewald, J.), rendered December 6, 2001, convicting defendant, after a jury trial, of manslaughter in the first degree, and sentencing him to a term of 18 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning credibility and identification (see People v Bleakley, 69 NY2d 490 [1987]). Two witnesses saw defendant draw a knife, and one of these witnesses was certain that defendant stabbed the victim. The jury was warranted in rejecting unreliable evidence suggesting that someone other than defendant stabbed the deceased.
We perceive no basis for reducing the sentence.
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur—Nardelli, J.P., Andrias, Ellerin, Lerner and Marlow, JJ.